No. 99-40136
                                  -1-

                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT



                             No. 99-40136
                           Summary Calendar


UNITED STATES OF AMERICA,

                                            Plaintiff-Appellee,

versus

ERNESTO URIBE-DELEON,

                                            Defendant-Appellant.

                         --------------------
             Appeal from the United States District Court
                  for the Southern District of Texas
                        USDC No. B-96-CR-251-1
                         --------------------
                            March 23, 2000

Before REAVLEY, BARKSDALE and STEWART, Circuit Judges.

PER CURIAM:*

     Ernesto Uribe-DeLeon appeals his conditional guilty-plea

conviction for possession with the intent to distribute

marijuana.     He argues that his Sixth Amendment right to a speedy

trial was infringed by the 24-month delay between his indictment

and his arrest.    Our review of the record and the briefs on

appeal reveals that the district court did not err in its

conclusion that Uribe-DeLeon’s Sixth Amendment right to a speedy

trial was not infringed.     See Robinson v. Whitley, 2 F.3d 562,

568-71 (5th Cir. 1993).    The judgment of the district court is


     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
            No. 99-40136
                 -2-

AFFIRMED.